DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 21 recites the limitation "the receptacle" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5, 7, 11, 14 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,485,271 to Halsey.
6.	Halsey discloses a thread protector for pipes, the protector of fig. 7B, comprising an engaging portion, washers, (88, 90) and a bumper portion (20e).  The bumper portion (20e), being similar to the resilient band members of (20a, 20c, 20d and 20f), is fabricated from a relatively soft resilient or elastomeric material, such as polyurethane elastomer, and being in connection with thread engaging portions (76’, 78’) provided with reinforcing washers (88, 90) of relatively harder material, fabricated from a hard resilient material such as a Shore D 75 polyurethane, as recited in claims 1 and 7.  The engaging portion is internally threaded, as recited in claims 5 and 14.  The protector, including the bumper portion and the engaging portion form a hollow cylinder about the pipe, as recited in claim 11.  The bumper portion is arranged on the engaging portion in a ring-like manner or covers the engaging portion at least partially, as recited in claim 31.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Halsey in view of U.S. 2014/0053908 to Smillie.  
9.	Halsey discloses the recited structure, including providing the bumper portion formed of a relatively soft polyurethane elastomer that is softer than the engaging portion, but does not specifically disclose the material of the bumper portion having a Shore D hardness less than 50.  Smillie discloses a thermoplastic polyurethane multilayer protective liner, comprising a three layer structure wherein the first surface layer acts as an abrasion resistant wear layer comprised of a soft thermoplastic polyether based urethane composition having a Shore D hardness from 32-50, paragraph [0012].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the polyurethane material of Halsey such that it has a Shore D hardness less than 50, as suggested by Smillie, to produce a bumper portion that is softer than the engaging portion and to provide resilient protection to the end of pipes.  
10.	Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,485,271 to Halsey in view of U.S. 2013/0105028 to Lockard et al.
	Halsey discloses the recited structure, including disclosing the engaging portion being formed of a polymeric material, polyurethane, but does not specifically disclose the polymeric material being polypropylene or polyethylene nor does Halsey disclose the engaging portion being externally threaded.  Lockard et al. discloses a high strength pipe thread protector including an engaging portion (103) and a bumper portion (102), wherein paragraph [0021] discloses that the bumper portion (base) and engaging portion (annular connector portion) may collectively or individually formed from any suitable material including composite resins, thermoplastics, polymer alloys, steel or similar materials, and paragraph [0016] further discloses that particularly suitable polymer materials may include polypropylene and high-density polyethylene.  Lockard et al. also discloses that the engaging portion may include both internal and external threading, as shown in figs. 2 and 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the polymeric materials used to fabricate the engaging portion of Halsey, such that they include polypropylene and polyethylene, as suggested by Lockard et al. wherein it is known in the art that these materials are functional equivalents to polyurethane in providing the requisite high strength characteristics required in engaging and protecting pipe threads.  Halsey such that it includes either internally or externally threads, also as taught by Lockard et al., in order to engage the internal or external threads of the pipe.   
12.	Claims 1, 3-8, 11, 14, 16, 18, 20, 22, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lockard et al. in view of Halsey.
13.	As stated in a preceding paragraph, Lockard et al. discloses a high strength pipe thread protector including an engaging portion (103) and a bumper portion (102), wherein paragraph [0021] discloses that the bumper portion (base) and engaging portion (annular connector portion) may collectively or individually formed from any suitable material including composite resins, thermoplastics, polymer alloys, steel or similar materials, and paragraph [0016] further discloses that particularly suitable polymer materials may include polypropylene and high-density polyethylene.  Paragraph [0031] goes on to disclose that these materials may be provided with various additives selected to enhance processing characteristics or tailor the physical characteristics, i.e, material stability, coefficient of thermal expansion, strength and stiffness of the final protector.  Figs. 2 and 3 discloses that the engaging portion may include both internal and external threading, as recited in claims 4 and 5.  Fig. 3 further discloses claim 6.  The engaging portion includes a flange portion, formed by ridges (207) which include radial protrusions and the bumper portion includes a bottom (202a) that forms an axial end of the protector, as recited in claims 16 and 18.  The protector comprises a receptacle for receiving a pipe, wherein the receptacle is radially limited by the engaging portion and axially limited by the flange portion, as recited in claim 20.  The bumper portion covers the engaging portion and the flange portion, as recited in claim 22.  Lockard et al. discloses the recited structure, including providing that the part of the protector may be individually fabricated from differing materials, but does not specifically disclose that the bumper portion being softer than the engaging portion.  Halsey discloses a thread protector for pipes, the protector of fig. 7B, comprising an engaging portion, washers, (88, 90) and a bumper portion (20e).  The bumper portion (20e), being similar to the resilient band members of (20a, 20c, 20d and 20f), is fabricated from a relatively soft resilient or elastomeric material, such as polyurethane elastomer, and being in connection with thread engaging portions (76’, 78’) provided with reinforcing washers (88, 90) of relatively harder material, fabricated from a Lockard et al. discloses that the individual parts of the protector may be formed of differing materials, and that additives may be added to tailor the physical characteristics of the individual parts, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bumper and engaging portions of Lockard et al. such that the engaging portion was harder than the bumper, as suggested by Halsey in order to provide a bumper of resilient, elastic characteristics in order to protect a pipe end against damage of impact.   In regard to the limitations of claims 26 and 29, as previously discussed, Lockard et al. discloses the providing additives to the materials to that form the various elements of protector to modify the physical characteristics in to meet the particular needs of the user.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the coefficient of thermal expansion of the materials of the engaging portion material such that it matched the thermal expansion of the threads of the pipe so as to prevent the protector from disengaging from the pipe due to temperature variations. 
27 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard et al. in view of Halsey as applied to claim 26 above, and further in view of U.S. 4,009,617 to Nist, Jr.
15.	Lockard et al., as modified, discloses the recited structure, but does not specifically disclose the conduit as being in connection with a plurality of pipes and at least one support in order to space the pipes apart from one another.  Nist, Jr. discloses a pipe support system for the use of transporting a plurality of pipes, including a plurality of supports/bundles, fig. 2, that hold the pipes spaced apart from one another.  A tier of pipe lengths initially lie on the sleepers in parallel relation to each other and their ends are protected against damage by sleeves/protectors (20).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the pipe of Lockard et al., as modified, at least one support, as suggested by Nist, Jr. in order to support the pipes in a spaced apart arrangement for shipment in order to prevent damage due to collision against each other or other objects. 

Allowable Subject Matter
16.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipeline end protectors .
 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 13, 2021
P. F. Brinson